UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 February 18, 2014 Commission File No.: 000-30688 NOVA MEASURING INSTRUMENTS LTD. (Translation of registrant’s name into English) Building 22 Weizmann Science Park, Rehovot P.O.B 266 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Attached hereto and incorporated by way of reference herein is a press release issued by the Registrant and entitled: “Nova Announces Record 2013 Fourth Quarter and Full Year Results”. The financial statements tables included in the press release (pages 5-9 of the press release) are hereby incorporated by reference into the Registrant’s registration statements on Form S-8, filed with the Securities and Exchange Commission on the following dates: December 29, 2005 (File No. 333-130745); November 5, 2007 (File No. 333-147140) and October 25, 2012 (File No. 333-184585). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: February 18, 2014 NOVA MEASURING INSTRUMENTS LTD. (Registrant) By: /s/ Dror David ————— Dror David Chief Financial Officer Company Contact: Dror David, Chief Financial Officer Nova Measuring Instruments Ltd. Tel: +972-73-229-5833 E-mail: info@novameasuring.com www.novameasuring.com Investor Relations Contacts: Hayden/ MS-IR LLC Miri Segal Tel: +917-607-8654 E-mail: msegal@ms-ir.com Or David Fore Tel: +206-395-2711 E-mail: dave@haydenir.com Company Press Release NOVA ANNOUNCES RECORD 2 AND FULL YEAR RESULTS Record Quarterly Revenues of $30.2 million And Record Yearly Revenues of $111.5 million Rehovot, Israel, February 18, 2014 -Nova Measuring Instruments Ltd. (Nasdaq: NVMI), provider of leading edge standalone metrology and the market leader of integrated metrology solutions to the semiconductor process control market, today reported record 2013 fourth quarter and full year results. Business Highlights: · Stand Alone driving market share gains in major foundries for Front End and Back End Etch process steps in 2X and 1X technology nodes; represented 50% of bookings in 4Q13 · Growing deliveries of Integrated and Stand Alone tools to support 16/14nm with sequential increase from 3Q13 to 4Q13 · Shipped first systems for 10nm R&D line to a large pure-play foundry · Crossed delivery mark of 250 Metrology tools for 2Xnm and below technology nodesfor all industry segments · Ongoing evaluations at 3 memory customers for advanced V-NAND and TSV applications · Received first orders for Fleet Management SW solution Fourth Quarter and Full Year 2013 Financial Highlights: · Quarterly revenues of $30.2 million, up 37% from $22.1 million a year ago · Quarterly gross margin of 53%, up from 50% a year ago · Full year 2013 revenues of $111.5 million, up 16% from $96.2 million in 2012 · Full year gross margin of 53%, similar to 2012 · Total cash reserves of $99.7 million as of December 31, 2013, and no debt GAAP Results ($K) Q4 2013 Q3 2013 Q4 2012 FY2013 FY2012 Revenues $ Net Income $ Earnings per Diluted Share $ NON-GAAP Results ($K) Q4 2013 Q3 2013 Q4 2012 FY2013 FY2012 Net Income $ Earnings per Diluted Share $ A reconciliation between GAAP operating results and non-GAAP operating results is provided following the financial statements that are part of this release.Non-GAAP results exclude adjustments of deferred taxes, stock based compensation expenses, income from insurance claim and loss related to equipment and inventory damage. Management Comments “We posted record revenues for the fourth quarter and for the whole year, exceeding the high end of our quarterly revenue guidance, due to strong demand for our Optical Metrology solutions during the quarter,” commented Eitan Oppenhaim, President and CEO of Nova. “Our continuous investment in R&D to strengthen our leadership position in Optical Metrology for process control is clearly paying off and leading to increased market share in this high growth market.” “We continue to outpace the industry as we grow our placement in the Foundry segment, with a presence in multiple process steps in all advanced technology nodes. Our recent market share wins, combined with a diversified and enhanced product portfolio, position us very well for a solid start in 2014. The growth of the semiconductor equipment industry is fueled by growing investments in transitioning to advanced technology nodes and complex device structures. These challenging technology transitions require additional optical metrology measurements for better process control. Nova is well positioned to benefit from these trends and to continue its growth trajectory”. 2013 Fourth Quarter Results Total revenues for the fourth quarter of 2013 were $30.2 million, an increase of 37% relative to the fourth quarter of 2012, and an increase of 17% relative to the third quarter of 2013. Gross margin for the fourth quarter of 2013 was 53%, compared with 50% in the fourth quarter of 2012 and 51% in the third quarter of 2013. Operating expenses in the fourth quarter of 2013 were $12.0 million, compared with $11.4 million in the fourth quarter of 2012 and $10.9 million in the third quarter of 2013. On a GAAP basis, the company reported net income of $3.1 million, or $0.11 per diluted share, in the fourth quarter of 2013. This compares to a net income of $2.5 million, or $0.09 per diluted share, in the fourth quarter of 2012, and a net income of $2.2 million, or $0.08 per diluted share, in the third quarter of 2013. 2 On a Non-GAAP basis, which excludes adjustments of deferred taxes, stock based compensation expenses and loss related to equipment and inventory damage, the company reported net income of $4.1 million, or $0.15 per diluted share, in the fourth quarter of 2013. This compares to a net income of $1.0 million, or $0.04 per diluted share, in the fourth quarter of 2012, and a net income of $2.7 million, or $0.10 per diluted share, in the third quarter of 2013. 2013 Full Year Results Total revenues for 2013 were $111.5 million, compared to total revenues of $96.1 million for 2012. Gross margin in 2013 was 53%, compared to 53% in 2012. Operating expenses in 2013 were $46.7 million, compared to $40.6 million in 2012. On a GAAP basis, the company reported net income of $10.5 million in 2013, or $0.38 per diluted share. This compares to a net income of $11.8 million, or $0.43 per diluted share, in 2012. On a Non-GAAP basis, which excludes adjustments of deferred taxes, stock based compensation expenses, income from insurance claim and loss related to equipment and inventory damage, the company reported net income $14.1 million in 2013, or $0.52 per diluted share. This compares to a net income of $14.2 million, or $0.52 per diluted share, in 2012. During 2013, the company generated $11.0 million in cash flow from operating activities, as compared to $7.7 million cash flow generated from operating activities in 2012. Total cash reserves at the end of 2013 were $99.7 million, compared to $91.4 million at the end of 2012. Conference Call Information Nova will host a conference call on Tuesday, February 18, 2014 at 8:30 a.m. Eastern Time, to discuss the fourth quarter results and future outlook, along with its guidance for the first quarter of 2014. To attend the conference call, please dial one of the following teleconferencing numbers. Please begin by placing your calls 5 minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. U.S. Dial-in Number: 1-877-941-1427 ISRAEL Dial-in Number: 1809-21-4368 INTERNATIONAL Dial-in Number: 1-480-629-9664 At: 8:30 a.m. Eastern Time 5:30 a.m. Pacific Time 3:30 p.m. Israeli Time 3 The conference call will also be webcast live from a link on Nova’s website at http://ir.novameasuring.com. For those unable to participate in the conference call, there will be a replay available from the same link. About Nova: Nova Measuring Instruments Ltd. develops, produces and markets advanced integrated and stand alone metrology solutions for the semiconductor manufacturing industry. Nova is traded on the NASDAQ & TASE under the symbol NVMI. The Company's website is www.novameasuring.com. This press release provides financial measures that exclude non-cash charges for stock-based compensation, loss related to equipment and inventory damage, income from insurance claim as well as deferred income taxes adjustments and are therefore not calculated in accordance with generally accepted accounting principles (GAAP). Management believes that these non-GAAP financial measures provide meaningful supplemental information regarding Nova's performance because they reflect our operational results and enhances management's and investors' ability to evaluate Nova's performance before charges or benefits considered by management to be outside Nova's ongoing operating results. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management believes that it is in the best interest of its investors to provide financial information that will facilitate comparison of both historical and future results and allows greater transparency to supplemental information used by management in its financial and operational decision making. A reconciliation of each GAAP to non-GAAP financial measure discussed in this press release is contained in the accompanying financial tables. This press release contains forward-looking statements within the meaning of safe harbor provisions of the Private Securities Litigation Reform Act of 1995 relating to future events or our future performance, such as statements regarding trends, demand for our products, expected deliveries, transaction, expected revenues, operating results, earnings and profitability. Forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied in those forward looking statements. These risks and other factors include but are not limited to: our dependency on two product lines; the highly cyclical nature of the markets we target; our inability to reduce spending during a slowdown in the semiconductor industry; our ability to respond effectively on a timely basis to rapid technological changes; our dependency on PEM; risks related to exclusivity obligations and non-limited liability that may be included in our commercial agreements and arrangements; our ability to retain our competitive position despite the ongoing consolidation in our industry; risks related to our dependence on a single manufacturing facility; risks related to the extremely competitive market we are operation in; our dependency on a small number of large customers and small number of suppliers; risks related to changes in our order backlog; risks related to the financial, political and environmental instabilities in Asia; risks related to our intellectual property; new product offerings from our competitors; unanticipated manufacturing or supply problems; changes in tax requirements; changes in customer demand for our products; risks related to currency fluctuations and risks related to our operations in Israel. We cannot guarantee future results, levels of activity, performance or achievements. The matters discussed in this press release also involve risks and uncertainties summarized under the heading “Risk Factors” in Nova’s Annual Report on Form 20-F for the year ended December 31, 2012 filed with the Securities and Exchange Commission on March 11, 2013. These factors are updated from time to time through the filing of reports and registration statements with the Securities and Exchange Commission. Nova Measuring Instruments Ltd. does not assume any obligation to update the forward-looking information contained in this press release. (Tables to Follow) 4 NOVA MEASURING INSTRUMENTS LTD. CONSOLIDATED BALANCE SHEET (U.S. dollars in thousands) As of December 31, As of December 31, CURRENT ASSETS Cash and cash equivalents Short-term interest-bearing bank deposits Available for sale securities Trade accounts receivable Inventories Deferred income tax assets Other current assets LONG-TERM ASSETS Long-term interest-bearing bank deposits Other long-term assets Severance pay funds FIXED ASSETS, NET TOTAL ASSETS CURRENT LIABILITIES Trade accounts payable Deferred income Other current liabilities LONG-TERM LIABILITIES Liability for employee severance pay Deferred income Other long-term liability 7 SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 5 NOVA MEASURING INSTRUMENTS LTD. QUARTERLY CONSOLIDATED STATEMENTS OF OPERATIONS (U.S. dollars in thousands, except per share data) Three months ended December 31, September 30, December 31, REVENUES Products Services COST OF REVENUES Products Services GROSS PROFIT OPERATING EXPENSES Research and Development expenses, net Sales and Marketing expenses General and Administration expenses OPERATING PROFIT (LOSS) ) INTEREST INCOME, NET 60 INCOME (LOSS) BEFORE INCOME TAXES (9 ) INCOME TAX BENEFIT (EXPENSES) ) ) NET INCOME FOR THE PERIOD Earnings per share: Basic Diluted Shares used for calculation of earnings per share: Basic Diluted 6 NOVA MEASURING INSTRUMENTS LTD. ANNUAL CONSOLIDATED STATEMENTS OF OPERATIONS (U.S. dollars in thousands, except per share data) Year ended December 31, 2013 December 31, 2012 REVENUES Products Services COST OF REVENUES Products Services GROSS PROFIT OPERATING EXPENSES Research & Development expenses, net Sales & Marketing expenses General & Administration expenses OPERATING PROFIT INTEREST INCOME, NET INCOME BEFORE INCOME TAXES INCOME TAX EXPENSES NET INCOME FOR THE YEAR Net income per share: Basic Diluted Shares used for calculation of net income per share: Basic Diluted 7 NOVA MEASURING INSTRUMENTS LTD. QUARTERLY CONSOLIDATED STATEMENTS OF CASH FLOWS (U.S. dollars in thousands) Three months ended December 31, September 30, December 31, CASH FLOW – OPERATING ACTIVITIES Net income for the period Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss related to equipment and inventory damage - - Amortization of deferred stock-based compensation Increase (decrease) in liability for employee termination benefits, net ) (1 ) Deferred income taxes ) Increase in trade accounts receivables ) ) ) Decrease (increase) in inventories ) Decrease (increase) in other current and long term Assets ) ) Increase (decrease) in trade accounts payables and other long-term liabilities ) Increase in other current liabilities Increase (decrease) in short and long term deferred income ) Net cash provided by (used in) operating activities ) CASH FLOW – INVESTMENT ACTIVITIES Decrease (increase) in short-term interest-bearing bank deposits ) ) Decrease (increase) in long-term interest-bearing bank deposits ) - Investment in short-term available for sale securities ) - - Proceeds from short-term held to maturity securities - - Additions to fixed assets ) ) ) Net cash provided by (used in) investment activities ) ) CASH FLOW – FINANCING ACTIVITIES Shares issued under employee share-based plans 12 12 Net cash provided by financing activities 12 12 Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents – beginning of period Cash and cash equivalents – end of period 8 NOVA MEASURING INSTRUMENTS LTD. ANNAUL CONSOLIDATED STATEMENTS OF CASH FLOWS (U.S. dollars in thousands) Year ended December 31, 2013 December 31, 2012 CASH FLOW – OPERATING ACTIVITIES Net income for the year Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss related to equipment and inventory damage Amortization of deferred stock-based compensation Increase (decrease) in liability for employee termination benefits, net 17 ) Deferred income taxes Increase in trade accounts receivables ) ) Increase in inventories ) ) Increase in other current and long term assets ) ) Increase in trade accounts payables and other long term liabilities Increase in other current liabilities Increase (decrease) in short and long term deferred income ) Net cash provided by operating activities CASH FLOW – INVESTMENT ACTIVITIES Increase in short-term interest-bearing bank deposits ) ) Decrease (increase) in long-term interest-bearing bank deposits ) Investment in short-term available for sale securities ) - Proceeds from short-term held to maturity securities - Reimbursement from insurance claim - Additions to fixed assets ) ) Net cash used in investment activities ) ) CASH FLOW – FINANCING ACTIVITIES Shares issued under employee share-based plans Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents – beginning of period Cash and cash equivalents – end of period 9 DISCLOSURE OF NON-GAAP NET INCOME (U.S. dollars in thousands, except per share data) Three months ended December 31, September 30, December 31, GAAP Net income for the period Non-GAAP Adjustments: Stock based compensation expenses Deferred income tax expenses (benefit) ) Loss related to equipment and inventory damage - - Non-GAAP Net income for the period Non-GAAP Net income per share: Basic Diluted Shares used for calculation of Non-GAAP net income per share: Basic Diluted Year ended December 31, December 31, GAAP Net income for the year Non-GAAP Adjustments: Stock based compensation expenses Deferred income taxes expenses (income) ) Income from insurance claim ) - Loss related to equipment and inventory damage Non-GAAP Net income for the year Non-GAAP Net income per share: Basic Diluted Shares used for calculation of Non-GAAP net income per share: Basic Diluted 10
